



Exhibit 10.23


Execution Version


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


AMENDMENT No. 1 TO
LETTER AGREEMENT COM0271-15
This Amendment No.1 COM0728-16 (the “Amendment No.1”) dated as of November 11,
2016 is between Embraer S.A. (“Embraer”) and Aircastle Holding Corporation
Limited (“Buyer”), collectively referred to herein as the “Parties”, and
constitutes an amendment and modification to Letter Agreement COM0271-15 dated
June 12, 2015 as amended from time to time (the “Letter Agreement”).
All capitalized terms not otherwise defined herein shall have the same meaning
when used herein as provided in the Letter Agreement and in case of any conflict
between this Amendment No. 1 and the Letter Agreement, this Amendment No. 1
shall control.


WHEREAS, the Parties have agreed to modify certain items of the deferral rights;


NOW, THEREFORE, for good and valuable consideration, which is hereby
acknowledged by the Parties, Embraer and Buyer agree as follows:


1. [***]


The Article 13 is hereby deleted and replaced in its entirety by the following:


“13. [***]”
2. REINSTATEMENT OF LETTER AGREEMENT
All other provisions and conditions of the referenced Letter Agreement, as well
as its related Attachments, which are not specifically modified by this
Amendment No. 1 shall remain in full force and effect without any change.
3. COUNTERPARTS
This Amendment No. 1 may be signed by the Parties hereto in any number of
separate counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument and all of which when taken together shall
constitute one and the same instrument.
This Amendment No. 1 may be signed by facsimile with originals duly signed to
follow by an internationally recognized courier.






[INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS]































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Amendment No. 1 to be effective as of the date
first written above.




EMBRAER S.A.             AIRCASTLE HOLDING CORPORATION LIMITED




By: /s/ Luis Carlos Affonso            By: /s/ Alexander A. Green
Name: Luis Carlos Affonso            Name: Alexander A. Green
Title: Chief Operating Officer            Title: Director
Commercial Aviation




By: /s/ Adriana Sarlo
Name: Adriana Sarlo
Title: Vice President, Contracts
Commercial Aviation




Place: São José dos Campos - SP             Place: Stamford, CT





